ON REHEARING.
LECHE, J.
A decree maintaining an exception ’of no cause of action in this ease, was entered on March 4, 1924, and the case was again submitted to this court, at Amite, on May 6, 1925. Presumably a rehearing was granted, but the written order granting such a rehearing, is not in the record. Nor do we find in the record any brief on behalf of plaintiff, either on the first or the second hearing. With the lights before us, we can discover no error in our former opinion and for that reason
It is ordered that our former decree be reinstated and made final.